DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s response for and amendments to Application #14/984,853, filed on 12/08/2020.
Claims 1-20 are pending and have been examined. 


Allowable Subject Matter
Claims 1-9 are considered allowable subject matter, as discussed in the prior applicant-initiated interview.  However, since claims 10-20 still have outstanding rejections, an allowance was not issued.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kar, et al., Pre-Grant Publication No. 2017/0127108 A1 in view of Deng, et al., Pre-Grant Publication No. 2017/0061013 A1 and in further view of Peterson, et al. “Email Formality in the Workplace: A Case Study on the Enron Corpus.” Association for Computational Linguistics, June 2011 (hereby “Peterson”) and in further view of Heylighen, et al. “Formality of Lanugage: Definition, Measurement, and Behavioral Determinants,” Internal Report Center, Free University of Belgium, 1999 (hereby “Heylighen”).  
Regarding Claims 10, 11, 12, 13, 17,  and 18, Kar teaches:
 A method comprising:
receiving, at filtering circuitry via communication circuitry, first sponsored content from a first client device (see Figure 1 #102 and [0023])
inputting, by the filtering circuitry, at least a portion of the first sponsored content into quality model circuitry (see at least [0030] and [0038]-[0041] in which an ad is evaluated for quality based on historical data from other ads)
generating, by the quality model circuitry, a quality metric for the first sponsored content based upon historical feedback associated with other sponsored content 
effecting provision of the first sponsored content to a second client device for display on the second client device based on a quality metric (see [0030], [0038], and [0048])
Kar, however, does not appear to specify:
comparing, by the filtering circuitry, the quality metric to a quality threshold
effecting provision of the first sponsored content… when the quality metric exceeds the quality threshold
Deng teaches:
comparing, by the filtering circuitry, the quality metric to a quality threshold and effecting provision of the first sponsored content… when the quality metric exceeds the quality threshold (see [0028] in which ads are selected as search results or served content only when the quality score exceeds a quality threshold)
It would be obvious to one of ordinary skill in the art to combine Deng with Kar because Kar already teaches using a quality metric to select ads, and using a threshold would allow advertisers and publishers to set a minimum standard for ad serving.
Kar and Deng, however, does not appear to specify:
extracting textual features from the first sponsored content
determining a trustworthiness factor of the first sponsored content determined based upon analysis of language style corresponding to textual features of the first sponsored content, wherein the language style corresponds to a formality of at least some of the textual features of the first sponsored content
Peterson 
extracting textual features from the first sponsored content and determining a trustworthiness factor of the first sponsored content determined based upon analysis of language style corresponding to textual features of the first sponsored content, wherein the language style corresponds to a formality of at least some of the textual features of the first sponsored content ( THIS ALSO COVERS THE LIMITATIONS OF CLAIM 16- see 4.2 and 4.3.2 in which a formality classifier is used; see also 4.2.1 and 4.2.2 in which formality classification includes textual analysis for interjections, frequency of punctuation, word features, etc.)
It would be obvious to one of ordinary skill in the art to combine Peterson with Kar and Deng because Kar already teaches using a quality metric to select ads, and using language style such as formality would allow for selection of advertisements that are more likely to have a positive response among viewers.
Kar, Deng, and Peterson, however, does not appear to specify:
wherein the formality of at least some of the textual features of the first sponsored content is determined based upon at least a weighting of articles, prepositions as positive elements, a weighting of adverbs as negative elements, a frequency of adjectives, a frequency of adverbs (including who, what, where, when, why, how which are adverbs)
Heylighen teaches:
wherein the formality of at least some of the textual features of the first sponsored content is determined based upon at least a weighting of articles, prepositions as positive elements, a weighting of adverbs as negative elements, a frequency of adjectives, a frequency of adverbs (including who, what, where, when, why, how which are adverbs) (see Abstract, 3.1, and 3.2 in which frequency of articles, prepositions, adjectives, and adverbs are weighted in determining a formality score of a text)
Heylighen with Kar,  Deng, and Peterson because Kar already teaches using a quality metric to select ads, and Peterson already measures formality for text analysis, and using formality specifically aimed at word frequency and type would allow for selection of advertisements that are more likely to have a positive response among viewers when the advertisements include spoken word or written text.

(for claim 18 only) Kar, Deng, Peterson, and Heylighen, however, does not appear to specify:
a second client device
first and second sponsored content
The combination of Kar, Deng, Peterson, and Heylighen, however, teach one or more sponsored content presented to users based on various criteria and the ads coming from various sources.  Therefore, it would be obvious to one of ordinary skill in the art to combine a second client device and first AND second sponsored content with Kar, Deng, and Peterson because multiple sponsored content is already determined by the references and when gathering ads to target they could be from two different sources and doing so would allow for auctions and other such means of gathering ads from different sources and more than one sponsored content would allow for multiple ads to be served.
**The examiner notes that for claim 18, the only difference between it and claim 1 is steps repeated for a second content, and such a difference is considered an obvious variant as the amount of sponsored content the steps are repeated for is given little patentable weight in this instance.** 

**The Examiner also notes that the reference Heylighen could have been used in place of Peterson, making it a 3-reference rejection, but in order to preserve the finality of this office action, it was used in addition to Peterson so as not to change the prior rejection.**

Regarding Claim 14, the combination of Kar, Deng, Peterson, and Heylighen teaches:
the machine of claim 10
Heylighen further teaches:
frequency of one or more adjectives, adverbs (see Abstract, 3.1, 3.2)
Kar, Deng, Peterson, and Heylighen, however, does not appear to specify:
frequency of one or more numbers
Heylighen does, however, teach frequency of other characters such as specific words of speech found in text in order to score formality.  
Therefore, it would be obvious to one of ordinary skill in the art to combine frequency of one or more numbers with Kar,  Deng, Peterson, and Heylighen because Heylighen already teaches determining a frequency of other characters for the same purpose, and using numbers would allow for another measure of formality in speech from among dozens of possibilities in order to further refine the analysis.

Regarding Claim 15, the combination of Kar, Deng, Peterson, and Heylighen teaches:
the machine of claim 10
Heylighen further teaches:
frequency of one or more adjectives (see Abstract, 3.1, 3.2)
Kar, Deng, Peterson, and Heylighen, however, does not appear to specify:
frequency of one or more superlative adjectives
Heylighen does, however, teach frequency of adjectives found in text in order to score formality.  
Therefore, it would be obvious to one of ordinary skill in the art to combine frequency of one or more superlative adjectives with Kar,  Deng, Peterson, and Heylighen because Heylighen already teaches determining a frequency of adjectives for the same purpose, and a superlative adjective IS an adjective, and using a specific type of adjective from among a plurality of options would further refine the analysis.

Regarding Claim 16, the combination of Kar, Deng, Peterson, and Heylighen teaches:
the machine of claim 10
Heylighen further teaches:
frequency of one or more adverbs (see Abstract, 3.1, 3.2)
Kar, Deng, Peterson, and Heylighen, however, does not appear to specify:
frequency of one or more superlative adverbs
Heylighen does, however, teach determining frequency of adverbs in text in order to score formality.  
Therefore, it would be obvious to one of ordinary skill in the art to combine frequency of one or more superlative adverbs with Kar, Deng, Peterson, and Heylighen because Heylighen already teaches determining a frequency of adverbs, and a superlative adverb IS an adverb, and using specifically superlative adverbs from among a plurality of types allow for another measure of formality in order to further refine the analysis.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kar, et al., Pre-Grant Publication No. 2017/0127108 A1 in view of Deng, et al., Pre-Grant Publication No. 2017/0061013 A1 and in further view of Peterson, et al. “Email Formality in the Workplace: A Case Study on the Enron Corpus.” Association for Computational Linguistics, June 2011 (hereby “Peterson”) and in further view of Amit, et al., Pre-Grant Publication No. 2014/0208234 A1.
Regarding Claim 19, the combination of Kar, Deng, and Peterson teaches:
the machine of claim 18…
Kar, Deng, and Peterson, however, does not appear to specify:
receiving, by feedback circuitry, feedback associated with second sponsored content 
training, by the quality model circuitry, a coefficient of the predictive model with the second sponsored content
Amit teaches:
receiving, by feedback circuitry, feedback associated with second sponsored content (see at least [0052] in which feedback, including negative feedback, is received)
training, by the quality model circuitry, a coefficient of the predictive model with the second sponsored content (see at least [0052])
It would be obvious to one of ordinary skill in the art to combine Amit with Kar,  Deng, and Peterson because Kar already teaches calculating a quality metric with historic user data such as click-throughs, and using directed feedback and training the .

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kar, et al., Pre-Grant Publication No. 2017/0127108 A1 in view of Deng, et al., Pre-Grant Publication No. 2017/0061013 A1 and in further view of Peterson, et al. “Email Formality in the Workplace: A Case Study on the Enron Corpus.” Association for Computational Linguistics, June 2011 (hereby “Peterson”) and in further view of Bradley, et al., Pre-Grant Publication No. 2014/0122220 A1.
Regarding Claim 20, the combination of Kar, Deng, and Peterson teaches:
the method of claim 18
Kar, Deng, and Peterson, however, does not appear to specify:
wherein the first sponsored content comprises a native advertisement comprising an image to be displayed and text to be displayed with the image 
Bradley teaches:
wherein the first sponsored content comprises a native advertisement comprising an image to be displayed and text to be displayed with the image (see [0064] in which ad data includes text and image data and in which subject matter is associated with the ad file)
It would be obvious to one of ordinary skill in the art to combine Bradley with Kar, Deng, and Peterson because Kar already teaches advertisers submitting ads including at least images and text and subject matter data would allow for visual text in the ads and better matching based on subject matter.






Response to Arguments
Regarding the applicant’s arguments in response to the rejections under 35 USC § 103:
The arguments have been considered but are MOOT in light of the new prior art cited by the examiner in response to and necessitated by the applicant’s amendments to the claims.
 


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682